                              UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN

        UNITED STATES OF AMERICA                                   INITIAL APPEARANCE
                                                                      on Rule 5 Hearing
                         v.
                                                                 CASE NUMBER 19-MJ-1342
               JESUS BOJORQUEZ


HONORABLE WILLIAM E. DUFFIN, presiding                         Court Reporter: Liberty
Deputy Clerk: Tony Byal                                        Hearing Began: 2:40:36
Hearing Held: October 24, 2019 at 2:30 PM                      Hearing Ended: 2:49:54

Appearances:
UNITED STATES OF AMERICA by: Gail Hoffman
JESUS BOJORQUEZ, in person, and by: Gabriela Leija                                  CJA  FDS  RET
U.S. PROBATION OFFICE by: Joshua Hanzlik
INTERPRETER:  None  Sworn: Alexandra Wirth

 Defendant advised of rights
 Court orders counsel appointed
   Defendant to reimburse at $ Amount per month
 Defendant advised of charges, penalties and fines

 Defendant waives right to an identity hearing
 Defendant to be transported by the U.S. Marshal to Southern District of Ohio
 Defendant to be released on O/R bond to appear in Southern District of Ohio on Select
Maximum penalties:
Mandatory minimum 10 years to life imprisonment, $10,000,000 fine, 5 years SR, $100 SA

Government:
   - Seeking detention.

Defense:
   - There are two names listed on the criminal complaint. Defendant advises his name is the alias listed
      on the complaint.
   - Requests to challenge identity.

Court:
   - Sets Identity Hearing/Detention Hearing for 10/29/2019 at 9:30 AM
   - Orders defendant temporarily detained.
